Stephens, J.
1. This being a suit in trover to recover a number of bales of cotton alleged to have been converted by the defendant, to the damage of the plaintiff, and there being evidence that some of the cotton had been sold by the defendant prior to a demand from t.he plaintiff', and that the remainder of the cotton had not prior to this time been sold, a charge by the court, in which the jury were instructed as to the rule of law applicable if they believed that a part of the cotton had been sold as claimed, and that the other part had not been sold as *797claimed, was not subject to the objection that it was calculated to confuse the jury because that it was not adjusted to the evidence.
Decided July 24, 1922.
Trover; from Monroe superior court — Judge Searcy. July 16, 1921'.
R. L. Berner, G. O. Persons, for plaintiffs in error.
Willingham & Willingham, Reagan & Reagan, contra.
2. The evidence authorized the verdict for the plaintiff.

■Judgment affirmed.


Jenkins, P. J., concurs.